
	
		I
		111th CONGRESS
		1st Session
		H. R. 1357
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize the Secretary of the Navy to convey the
		  former Navy Extremely Low Frequency communications project site in Republic,
		  Michigan, to Humboldt Township in Marquette County, Michigan.
	
	
		1.Land conveyance, former Navy
			 Extremely Low Frequency communications project site, Republic,
			 Michigan
			(a)Conveyance
			 authorizedThe Secretary of
			 the Navy may convey, without consideration, to Humboldt Township in Marquette
			 County, Michigan, all right, title, and interest of the United States in and to
			 a parcel of real property, including any improvements thereon, in Republic,
			 Michigan, consisting of approximately 7 acres and formerly used as an Extremely
			 Low Frequency communications project site.
			(b)Description of
			 propertyThe exact acreage
			 and legal description of the real property to be conveyed under subsection (a)
			 shall be determined by a survey satisfactory to the Secretary.
			(c)Additional terms
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under subsection (a) as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
			
